DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a lens comprising a first surface, a second surface opposite to the first surface, a connection surface connecting the first surface with the second surface, wherein the “connection surface comprises a first outer edge surface, a second outer edge surface, and a third outer edge surface that are sequentially arranged from the first surface to the second surface and inclined towards an optical axis, an angle included between the first outer edge surface and the optical axis is a first angle, an angle included between the second outer edge surface and the optical axis is a second angle, an angle included between the third outer edge surface and the optical axis is a third angle, and at least one of the first angle, the second angle and the third angle is larger than or equal to 10° and smaller than 60°, and at least another one is larger than 0° and smaller than 10°” as required by independent claim 1. 
The prior art similarly does not teach wherein the “connection surface comprises a first outer edge surface, a second outer edge surface, and a third outer edge surface that are sequentially connected from the first surface to the second surface, and one of the first outer edge surface, the second outer edge surface and the third outer edge surface is parallel to an optical axis, and the other two of the first outer edge surface, the second outer edge surface and the third outer edge surface are inclined towards the optical axis from the first surface to the second surface, and at least one of the other two has an inclination angle larger than or equal to 10° and smaller than 60°” as required by independent claim 5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Tobita (US 2017/0023762 A1) discloses a lens comprising a first surface, a second surface opposite to the first surface, and a connection surface (see Fig. 5A), but does not teach wherein at least one of the first angle, the second angle and the third angle is larger than or equal to 10° and smaller than 60°, and at least another one is larger than 0° and smaller than 10° (the first, second, and third angles as defined by claim 1 of the instant application). 
Watanabe (US 2014/0319707 A1) discloses a lens comprising a first surface, a second surface opposite to the first surface, and a connection surface (see Figs. 1 and 10), but does not teach wherein at least one of the first angle, the second angle and the third angle is larger than or equal to 10° and smaller than 60°, and at least another one is larger than 0° and smaller than 10° (the first, second, and third angles as defined by claim 1 of the instant application). Watanabe also does not teach wherein a third outer edge surface is parallel to an optical axis and wherein the second outer edge surface and the third outer edge surface are inclined towards the optical axis from the first surface to the second surface, and at least one of the other two has an inclination angle larger than or equal to 10° and smaller than 60°” as required by independent claim 5. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696